Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 01/26/2022 Amendment in the application of Ihalainen et al. for the "INTER-CARRIER INTERFERENCE COMPENSATION" filed 02/07/2020.  This application is a national stage entry of PCT/FI2017/050569, International Filing Date: 08/11/2017.  The amendment and response has been entered and made of record.  Claims 41-63 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Maleki et al. (US#10,944,520) in view of Lee et al. (US#8,335,284) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.



6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 41-44, 51-55, 62-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maleki et al. (US#10,944,520) in view of Lee et al. (US#8,335,284).
	Regarding claim 52, the references disclose a novel system and apparatus for performing compensation of Inter-Carrier Interference (ICI) in the received OFDM signals, according to the essential features of the claim. Maleki et al. (US#10,944,520) discloses an apparatus comprising: receiving an OFDM signal comprising plural blocks of OFDM subcarriers of a first type and plural blocks of OFDM subcarriers of a second type, wherein the frequencies of the subcarriers of each block of OFDM subcarriers of the first type are contiguous and wherein the plural blocks of subcarriers of the first type are distributed amongst the plural blocks of subcarriers of the second type (see Figs. 1A-B; Col. 5, lines 32-56: data and the PTRS subcarriers transmitted alongin OFDM signals); for each of the plural blocks of subcarriers of the first type, to estimate inter-carrier interference (ICI) components; estimating ICI components for the subcarriers of the second type using the ICI components estimated for the plural blocks of subcarriers of the first type (Figs. 2-3, Col. 1, line 64 to Col. 2, line 24: estimating of the ICI which is interference between adjacent OFDM subcarriers of the received signals); and compensating for ICI in the plural blocks of subcarriers of the second type using the ICI components estimated for the subcarriers of the second type, thereby to generate plural compensated blocks of subcarriers of the second type, wherein as a resulting different weightings can be applied to different compensated subcarriers (Figs. 2-3; Col. 2; lines 3-65: canceling, from the received signal, the estimated common phase error term to form a first compensated received signal; and estimating, based on the first compensated received signal, a first inter-carrier interference term)
In the same field of endeavor, Lee et al. (US#8,335,284) teaches apparatus and method in a multiple sub-carrier digital communication receiver for reducing inter-channel interference (ICI) includes a channel estimation block for calculating channel estimates, an interpolation block for calculating interpolated channel estimates, and an ICI reduction block for calculating ICI reduced receive symbols. Channel estimates are calculated based on receive symbols or ICI reduced receive symbols using pre-determined transmit symbols. Interpolated channel estimates are calculated by Wiener filter interpolation of a set of channel estimates. ICI estimates are calculated based on a set of interpolated channel estimates and either receive symbols or ICI reduced receive symbols. ICI reduced receive symbols are generated by subtracting ICI estimates from receive symbols (Col. 2, lines 1-14: ICI estimates are calculated based on a set of interpolated channel estimates and either receive symbols or ICI reduced receive symbols). 
Regarding claim 53, it’s noted that, many of these OFDM portable electronic devices are mobile, as they are associated with users performing tasks as they move, and in many instances the users will be highly mobile as they use these electronic devices in their personal vehicles, or in public transportation such as buses, taxis and trains, and are well known in the art.
Maleki et al.: Figs. 1A-B; Col. 5, lines 32-56).
Regarding claim 55, the reference further teach wherein the plural blocks of OFDM subcarriers of at least one of a) the first type have a lower order modulation than do the plural blocks of OFDM subcarriers of the second type, or b) the first type are control channel blocks, or c) the plural blocks of OFDM subcarriers of the first type are generated using a constrained-version of the symbol constellation used for generating the plural blocks of OFDM subcarriers of the second type (Maleki et al.: Col. 1, lines 32-60 & Col. 5, lines 32-56).
Regarding claim 62-63, the reference further teach wherein using a Wiener filter that is configured based on the time and frequency correlation properties of the received OFDM signal inter-carrier interference components estimated for the plural blocks of subcarriers of the first type to estimate the inter-carrier interference components for the subcarriers of the second type (Lee et al.: Fig. 3; Col.2, lines 1-14 & Col. 3, line 54 to Col. 4, line 15).
Regarding claims 41-44, 51, they are method claims corresponding to the apparatus claims 52-55, 62-63 examined above.  Therefore, claims 41-44, 51 are analyzed and rejected as previously discussed with respect to claims 52-55, 62, 63.
One skilled in the art would have recognized the need for effectively and efficiently performing compensation of Inter-Carrier Interference (ICI) in the received OFDM signals, and would have applied Lee’s novel use of the inter-channel interference (ICI) reduction in mobile, wireless OFDM systems into Maleki’s  system and method for common phase error and inter-carrier interference (ICI) estimation and compensation.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lee’s .
Allowable Subject Matter
8.	Claims 45-50 & 56-61 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form, and including all of the limitations of the base claims and any intervening claims. 
 
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining plural processing blocks based on the plural blocks of subcarriers of the signal, each processing block including at least one block of subcarriers and at least one subcarrier from at least one adjacent block of subcarriers; and for each of the processing blocks, compensating for inter-carrier interference in the subcarriers of the processing block using the processing block and the inter-carrier interference components estimated for subcarriers that are included in the processing block; wherein compensating for inter-carrier interference in the subcarriers of the processing block comprises: transforming the processing block into the time domain; transforming the inter-carrier interference components estimated for subcarriers that are included in the processing block into the time domain; and using the transformed processing block and the transformed inter-carrier interference components to compensate for inter-carrier interference in the subcarriers of the processing block, as specifically recited in the claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Feb. 17, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477